Citation Nr: 1804837	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-26 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

Entitlement to Dependency Indemnity Compensation (DIC) based on the appellant's status as the surviving spouse of the Veteran.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Whitaker, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 1967 to January 1976.  His character of discharge was listed as "other than honorable."  The appellant is claiming to be the surviving spouse of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In April 2017, the appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A written transcript of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The appellant and the Veteran were married in May 1970 in Nashville, Tennessee.  In September 1994; a final decree of divorce was ordered by the Fourth Circuit Court for Davidson County.

2.  According to the death certificate, the Veteran passed away in December 2005.  His marital status was listed as "divorced."


CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran have not been met. 38 U.S.C.A. §§ 101, 103, 5107 (West 2014); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.54, 3.205, 3.206 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.159 (2017).  In this case, VA does not have a duty to notify because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); VAOGCPREC 5-2004.

Although VA has no legal duty to notify the appellant regarding what information and evidence must be submitted to substantiate her claim, she was nonetheless provided with all such information in a June 2014 statement of the case, after which she provided no additional information or evidence for consideration other than those arguments made in her July 2014 substantive appeal to the Board.

DIC and Status as a Surviving Spouse

The appellant seeks recognition as the surviving spouse of the deceased Veteran for purposes of receiving VA benefits.  The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity compensation (DIC) benefits.  38 U.S.C.A §§ 1310  (West 2014).  A "spouse" is a person whose "marriage" to the Veteran meets the requirements of 38 C.F.R. § 3.1 (j).  38 C.F.R. § 3.50 (a) (2017).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103 (c); 38 C.F.R. § 3.1 (j) (2017). 

To be eligible to receive DIC benefits, the individual must also have been the lawful spouse of the veteran at the time of the veteran's death, and must have lived with the veteran continuously from the date of marriage to the date of the veteran's death, unless the separation was due to misconduct of, or procured by, the veteran, without the fault of the spouse.  38 U.S.C.A. §§ 101 (3) (West 2014); 38 C.F.R. § 3.350 (2017).  With certain exceptions, the individual must also have not have remarried, or lived with another person of the opposite sex and held oneself out openly to the public to be the spouse of such other person.  Id.

In this case, the evidence of record reveals that the Appellant and the Veteran were married in Nashville, Tennessee, in May 1970.  In September 19994, a final decree of divorce was entered in the Fourth Circuit Court for Davidson County, in Nashville, Tennessee.  The grounds for divorce were listed as cruel and inhuman treatment.

As noted above, the Veteran died in December 2005.  His immediate cause of death was listed as septic shock due to a probable staph infection.  A secondary cause of death was noted as cardiomyopathy.   The certificate of death lists his marital status as "divorced."  In September 2011, the appellant filed an application for DIC benefits.  In response to the inquiry regarding how the marriage ended, she indicated it terminated in divorce in 1994.  The Board acknowledges receipt of Congressional correspondence on behalf of the appellant. 

During her April 2017 video conference hearing, the appellant testified that she and the Veteran were married and had six children.  During the Veteran's tenure of active service, she stated that he "went AWOL" to return home to take care of her and their children.   She further testified that the couple separated, she purchased a separate home, and in 1994, the marriage ended in divorce.  Despite their divorce, the appellant contends that she continued to communicate with the Veteran and stated that she and the Veteran "held themselves out as married."  

In a February 2013 notice of disagreement, the Appellant stated that she is currently receiving benefits from the Social Security Administration (SSA) as the surviving beneficiary of the Veteran.  She contends that pursuant to the Uniform Services Former Spouse Protection Act (USFSPA), she is entitled to survivor's benefits as she was married to the deceased Veteran at the time of his discharge and neither party remarried or lived with another party after their divorce.  While the Board acknowledges the determination of the SSA, it is not bound by their conclusion.  

On review of the record, the evidence shows that at the time of the Veteran's death, the appellant and Veteran had been divorced since 1994.  There is no evidence that the Appellant and the deceased Veteran had remarried at the time of his death.

Accordingly, the appellant cannot be considered the surviving spouse of the Veteran for VA purposes, and no legal exception is applicable that would allow the appellant to receive the benefits sought.  Consequently, recognition of the appellant as the Veteran's surviving spouse is precluded by law, and her claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to DIC benefits based on the appellant's status as surviving spouse of the Veteran is denied.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


